          Case 5:20-cv-01180-NC Document 8 Filed 05/15/20 Page 1 of 2



 1 Frank S. Hedin (Bar No. 291289)
   HEDIN HALL LLP
 2 Four Embarcadero Center, Suite 1400
   San Francisco, California 94104
 3 Telephone: (415) 766-3534
   Facsimile: (415) 402-0058
 4 fhedin@hedinhall.com

 5 Eugene Y. Turin
   MCGUIRE LAW, P.C.
 6 55 W. Wacker Drive, 9th Floor
   Chicago, Il 60604
   Telephone: (312) 893-70002
 7 eturin@mcgpc.com

 8 Counsel for Plaintiff

 9
                           UNITED STATES DISTRICT COURT
10
                        NORTHERN DISTRICT OF CALIFORNIA
11

12 LYDIA LEE, individually and on behalf        Case No. 5:20-cv-01180-NC
   of all others similarly situated,
13
           Plaintiff,
14                                              NOTICE        OF VOLUNTARY
   v.                                           DISMISSAL PURSUANT TO FED.
15                                              R. CIV. P. 41
   MACY’S, INC.,
16
           Defendant.
17

18        Plaintiff Lydia Lee hereby dismisses the above-entitled action against defendant

19 Macy’s, Inc. without prejudice pursuant to Federal Rule of Civil            Procedure

20 41(a)(1)(A)(i).

21 Dated: May 15, 2020                    HEDIN HALL LLP
22                                        By:    /s/ Frank S. Hedin             .
                                                     Frank S. Hedin
23
                                          Frank S. Hedin (Bar No. 291289)
24

25   NOTICE OF DISMISSAL                            Civil Case No.: 5:20-cv-01180-NC
26
        Case 5:20-cv-01180-NC Document 8 Filed 05/15/20 Page 2 of 2


                                     HEDIN HALL LLP
 1                                   Four Embarcadero Center, Suite 1400
                                     San Francisco, California 94104
 2                                   Telephone: (415) 766-3534
                                     Facsimile: (415) 402-0058
 3                                   fhedin@hedinhall.com
 4                                   Eugene Y. Turin*
                                     MCGUIRE LAW, P.C.
 5                                   55 W. Wacker Drive, 9th Floor
                                     Chicago, Il 60604
                                     Telephone: (312) 893-70002
 6                                   eturin@mcgpc.com
 7                                   Counsel for Plaintiff
 8
 9

10

11
12

13

14
15

16

17

18

19

20

21

22

23

24

25   NOTICE OF DISMISSAL                 2     Civil Case No.: 5:20-cv-01180-NC
26
